  Case 2:20-cv-10067-RGK-AS Document 13 Filed 12/28/20 Page 1 of 2 Page ID #:118

                                                                                  JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
     Case No.      2:20-CV-10067-RGK-AS                                  Date    December 28, 2020
     Title         JAVIER ALEJANDRO GONZALEZ, et al v. FORD MOTOR CO.




 Present: The                 R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
   Joseph Remigio (Not Present)                         Not Reported                            N/A
             Deputy Clerk                        Court Reporter / Recorder                   Tape No.
             Attorneys Present for Plaintiff:                      Attorneys Present for Defendants:
                      Not Present                                            Not Present
 Proceedings:              (IN CHAMBERS) Order Re: Order Remanding Action to State Court

      On September 30, 2020, Javier Alejandro Gonzalez (“Plaintiff”) filed a Complaint against Ford
Motor Company (“Defendant”) alleging violations of the Song-Beverly Warranty Act.

      On November 2, 2020, Defendant removed the action to federal court alleging jurisdiction on the
grounds of diversity of citizenship. Upon review of Defendant’s Notice of Removal, the Court hereby
remands the action for lack of subject matter jurisdiction.

         Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involved an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54(2014). Whether or not the plaintiff
challenges these allegations, a court may still insist that the jurisdictional requirement has been
established by a preponderance of the evidence. Gaus v. Miles, Inc., 980 F.2d 564, 566–67 (9th Cir.
1992).

       In his complaint, Plaintiff seeks damages, including compensatory damages, restitution, statutory
remedies, as well as attorneys’ fees and costs under the Song-Beverly Warranty Act. In support of its
removal, Defendant calculates that based on the vehicle’s suggested retail price of $65,1000, and
$130,200 in civil penalties (i.e, two times actual damages), the amount in controversy is already
$195,300, not including attorneys’ fees. Defendant further calculates that even considering a set-off
based on mileage, the amount in controversy, including civil penalties is still, at a minimum,
$133,640.52.

   CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                Page 1 of 2
  Case 2:20-cv-10067-RGK-AS Document 13 Filed 12/28/20 Page 2 of 2 Page ID #:119

                                                                                   JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
       Case No.       2:20-CV-10067-RGK-AS                               Date     December 28, 2020
       Title          JAVIER ALEJANDRO GONZALEZ, et al v. FORD MOTOR CO.

        However, under the Song-Beverly Warranty Act a plaintiff’s recovery is limited to the actual
payment amount to the seller. See Brady v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1008 (N.D.
Cal. 2002). While Defendant sets forth the suggested retail price, there are no facts indicating whether
Plaintiff entered into a contract to purchase the vehicle at the suggested retail price, or whether there
was an installment contract, and if so, how many payments have been made on such contract.

        As Defendant points out, Plaintiff would be entitled to civil penalties and attorneys’ fees if the
action succeeds. As to civil penalties, Defendant has not offered any evidence to support such an award.
Moreover, given the deficiencies of Defendant’s calculations with respect to actual damages, civil
penalties, which are based on actual damages, are similarly deficient As to attorneys’ fees, the Court
finds that Defendant has not carried its burden of showing by a preponderance of the evidence the
amount of future attorneys’ fees. At best, Defendant has provided only speculation.

       Accordingly, the Court finds that Defendant has neither plausibly alleged that the amount in
controversy meets the jurisdictional requirement, nor satisfied its burden of showing such requirement
by a preponderance of the evidence.

          In light of the foregoing, the action is hereby remanded to state court for all further proceedings.

          IT IS SO ORDERED.

cc:       Los Angeles Superior Court, 20STCV37386


                                                                                                :

                                                          Initials of Preparer                  jre




      CV-90 (06/04)                       CIVIL MINUTES - GENERAL                                Page 2 of 2
